19-23007-rdd         Doc 176        Filed 06/26/19 Entered 06/26/19 15:53:12                     Main Document
                                                  Pg 1 of 11


    James H.M. Sprayregen, P.C.                                 Anup Sathy, P.C.
    Brian E. Schartz, P.C.                                      Stephen C. Hackney, P.C. (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                        Alexandra Schwarzman (admitted pro hac vice)
    KIRKLAND & ELLIS INTERNATIONAL LLP                          KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                        KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                    300 North LaSalle Street
    Telephone:      (212) 446-4800                              Chicago, Illinois 60654
    Facsimile:      (212) 446-4900                              Telephone:      (312) 862-2000
                                                                Facsimile:      (312) 862-2200

    Counsel to ASSF IV AIV B Holdings III, L.P. and AEIF Trade, LLC

    Steven M. Abramowitz
    Marisa Antos-Fallon
    VINSON & ELKINS LLP
    666 Fifth Avenue, 26th Floor
    New York, NY 10103-0040
    Telephone:     (212) 237-0000
    Facsimile:     (212) 237-0100

    Counsel to SPT Infrastructure Finance Sub-1, LLC and SPT Infrastructure Finance Sub-2, Ltd

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                                        Chapter 11

 EMPIRE GENERATING CO, LLC, et al., 1                                   Case No. 19-23007 (RDD)

                                  Debtors.                              (Jointly Administered)


     OBJECTION OF THE MINORITY LENDERS TO THE DEBTORS’ SALE MOTION




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax identification number
      are: Empire Generating Co, LLC [3821], Empire Gen Holdco, LLC [3820], Empire Gen Holdings, LLC [4849],
      and TTK Empire Power, LLC [none] (collectively, the “Debtors”). The Debtors’ corporate address is: Empire
      Generating Co, LLC, c/o Tyr Energy, LLC, 7500 College Blvd., Suite 400, Overland Park, Kansas 66210.
19-23007-rdd       Doc 176        Filed 06/26/19 Entered 06/26/19 15:53:12                      Main Document
                                                Pg 2 of 11


        ASSF IV AIV B Holdings III, L.P. and AEIF TRADE, LLC (“Ares”) and SPT

Infrastructure Finance Sub-1, LLC and SPT Infrastructure Finance Sub-2, Ltd. (“Starwood” and,

together with Ares, the “Minority Lenders”) respectfully state as follows in support of this

objection (this “Objection”) to the Sale: 2

                                           Preliminary Statement

        1.       As holders of 45% of the secured claims against multiple Debtors, the Minority

Lenders’ primary concerns throughout these chapter 11 cases have been to preserve their rights as

secured creditors in the Debtors’ reorganizations and to pursue remedies in both this Court, and, if

necessary, other forums, against non-Debtor parties to the extent their actions violate the Minority

Lenders’ rights under the Prepetition Loan Documents. The proposed Sale, involving only the

sale of stock of a non-recourse holding company, is admittedly structured for the purpose of

prejudicing the Minority Lenders’ rights under both bankruptcy and nonbankruptcy law, and, for

that reason and the reasons set forth below and in the Omnibus Objection (as defined below), the

Minority Lenders respectfully object to the Sale.

                                                  Background

        2.       On May 19, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101–1532

(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New



2   Capitalized terms used but not defined herein shall have the meanings given to them in the Debtors’ Motion for
    Entry of Orders (I) (A) Approving Bid Procedures Relating to the Sale of Substantially All of the Assets of Empire
    Generating Co, LLC, or Interests in Empire Gen Holdings, LLC, (B) Establishing Procedures in Connection with
    the Assumption or Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
    (C) Approving Notice Procedures, (D) Approving Stalking Horse Bid Protections, and (E) Granting Related
    Relief; and (II) (A) Authorizing the Sale of Substantially All of the Assets of Empire Generating Co, LLC, or
    Interests in Empire Gen Holdings, LLC, Free and Clear of Liens, Claims, Encumbrances, and Other Interests,
    (B) Approving the Assumption or Assumption and Assignment of Certain Executory Contracts and Unexpired
    Leases Related Thereto, and (C) Granting Related Relief [Docket No. 6] (the “Sale Motion”).


                                                         2
19-23007-rdd     Doc 176     Filed 06/26/19 Entered 06/26/19 15:53:12           Main Document
                                           Pg 3 of 11


York (the “Court”). The Debtors are operating their businesses and managing their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On May 21,

2019, the Court entered an order authorizing the joint administration and procedural consolidation

of the Debtors’ chapter 11 cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

Procedures (the “Bankruptcy Rules”) [Docket No. 34]. No entity has requested appointment of a

trustee or examiner in these chapter 11 cases. The United States Trustee for the Southern District

of New York (the “U.S. Trustee”) has not appointed any statutory committees.

       3.       On the Petition Date, the Debtors filed the Debtors’ Joint Chapter 11 Plan [Docket

No. 8] (the “Plan”) and the Sale Motion.

       4.       On May 28, 2019, the Minority Lenders filed the Minority Lenders’ Omnibus

Objection to Debtors’ Motion for Entry of an Order Authorizing and Directing Assumption of the

Restructuring     Support    Agreement     and       Debtors’   Sale   Motion    [Docket No. 61]

(the “Omnibus Objection”).

       5.       On June 4, the Court held a hearing (the “Bid Procedures Hearing”) with respect to

approval of Bidding Procedures under the Sale Motion as well as the Debtors’ separate motion to

assume the RSA. On June 10, 2019, the Court entered the Order (A) Approving Bid Procedures

Relating to the Sale of Substantially All the Assets of Empire Generating Co, LLC or Interests in

Empire Gen Holdings, LLC, (B) Establishing Procedures in Connection with the Assumption or

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (C) Approving

Notice Procedures, (D) Approving Stalking Horse Bid Protections, and (E) Granting Related

Relief [Docket No. 99] (the “Bid Procedures Order”). On the same date, the Court also entered

the Order Authorizing and Directing the Debtors to Assume Restructuring Support Agreement

[Docket No. 98] (the “RSA Order”).



                                                 3
19-23007-rdd       Doc 176        Filed 06/26/19 Entered 06/26/19 15:53:12                       Main Document
                                                Pg 4 of 11


        6.       On June 17, 2019, the Minority Lenders filed a notice of appeal from the Bid

Procedures Order [Docket No. 123] and, in an abundance of caution, a motion for leave to appeal

from that order [Docket No. 124]. 3

                                                    Objection

        7.       The Bankruptcy Code allows a debtor in possession to, “after notice and a hearing,

use, sell, or lease, other than in the ordinary course of business, property of the estate.” 4 In the

Second Circuit, the standard that courts apply in determining whether to approve a proposed sale

is well-established by case law: a debtor’s decision to sell assets outside the ordinary course of

business must be based upon sound business judgment. 5 The Court of Appeals for the Second

Circuit has identified several non-exclusive factors that bankruptcy courts may consider in

conducting a section 363(b) analysis, including, for example, whether: (a) a “sound business

purpose” exists that justifies the sale; (b) adequate and reasonable notice has been provided to

interested parties; (c) the sale value obtained is fair and reasonable; and (d) the debtor acted in

good faith. 6



3   The Minority Lenders believe the Bid Procedures Order to be final and appealable as of right under 28 U.S.C.
    § 158(a)(1). The Minority Lenders moved for leave to appeal out of an abundance of caution should the Bid
    Procedures Order be considered interlocutory. The Minority Lenders also appealed the RSA Order.
4   11 U.S.C. § 363(b)(1).
5   See, e.g., In re MF Glob. Inc., 535 B.R. 596, 605 (Bankr. S.D.N.Y. 2015); In re Genco Shipping & Trading Ltd.,
    509 B.R. 455, 464 (Bankr. S.D.N.Y. 2014); Licensing By Paolo, Inc. v. Sinatra (In re Gucci), 126 F.3d 380, 387
    (2d Cir. 1997); Official Comm. of Unsecured Creditors of LTV Aerospace and Defense Co. v. LTV Corp. (In re
    Chateaugay Corp.), 973 F.2d 141 (2d Cir.1992); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel
    Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983); Comm. of Subordinated Bondholders v. Integrated Res., Inc. (In re
    Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (law vests the debtor’s decision to use property out of
    the ordinary course of business with a strong presumption that in making a business decision, the directors acted
    on an informed basis, in good faith and in the honest belief that the action taken was in the best interests of the
    company).
6   See In re Global Crossing Ltd., 295 B.R. 726, 744 (Bankr. S.D.N.Y. 2003) (citing Lionel, 722 F.2d at 1071).




                                                          4
19-23007-rdd        Doc 176       Filed 06/26/19 Entered 06/26/19 15:53:12                    Main Document
                                                Pg 5 of 11


         8.       Where, as here, aspects of the sale inure to the benefit of the Debtors’ otherwise

out-of-the-money equity sponsors—who negotiated the sale on behalf of the Debtors 7—the sale

should be subject to heightened scrutiny akin to an “entire fairness” standard. 8 “In applying

heightened scrutiny, courts are concerned with the integrity and entire fairness of a transaction,

typically examining whether the process and price of a proposed transaction not only appear fair

but are fair and whether fiduciary duties were properly taken into consideration.” 9

         9.       The Debtors have not met, and cannot meet, their burden to satisfy either standard

necessary to approve the Sale for the reasons set forth below and in further detail in the Omnibus

Objection, which is incorporated to this Objection by reference as if fully set forth herein and at

length, and at the Bid Procedures Hearing.

I.       THE COURT SHOULD NOT APPROVE THE SALE.

         10.      The Sale is not a straightforward sale of collateral by a debtor in which the party

with the exclusive right to credit bid offsets its claim against the selling debtor or debtors to

purchase the collateral. The Sale does far more: the Debtors chose to structure the transaction as

a sale of equity by the lead Debtor entity, TTK Empire, that is not obligated whatsoever under the

Credit Agreement, and against which the lenders specifically, pervasively, and expansively waived



7    See June 4, 2019 H’rg Trans. [Docket No. 95] at 27:6–15 (“Q. Is it fair to say that you were the business lead
     when it came to negotiating this agreement on behalf of the five parties for whom you’ve signed? A. One of the
     business leads. Q. Okay. And who were the other business leads along with you? A. Internally at Tyr? Q. Yes.
     A. Yeah. We relied quite a bit on counsel and advisers, but Brock Shealy and Tat So.”) (cross-examination of
     Garrick Venteicher).
8    See, e.g., In re Bidermann Indus. USA, Inc., 203 B.R. 547, 551–52 (Bankr. S.D.N.Y. 1997) (applying heightened
     scrutiny to proposed bid protections where debtor’s fiduciary would benefit personally if contemplated sale was
     consummated).
9    In re Residential Capital, LLC, No. 12-12020 (MG), 2013 WL 3286198 at *19 (Bankr. S.D.N.Y. June 27, 2013)
     (citing In re Innkeepers USA Trust, 442 B.R. 227, 231 (Bankr. S.D.N.Y. 2010)).




                                                         5
19-23007-rdd        Doc 176        Filed 06/26/19 Entered 06/26/19 15:53:12                       Main Document
                                                 Pg 6 of 11


any claims, except to the limited extent necessary to preserve their lien rights in the pledged equity

that TTK Empire owns in its subsidiary, Debtor Empire Gen Holdings, LLC. 10 Then, by the magic

of decretal paragraph 13 in the proposed Sale Order, all of the Credit Agreement claims are deemed

fully discharged, so that the Debtors and Black Diamond Capital Management, LLC (together with

its affiliates, “Black Diamond) can then assert that the Minority Lenders either have no claims

whatsoever, and thereby are not subject to classification or treatment under the chapter 11 Plan

which the Debtors will then seek to confirm on the same day of the sale hearing, or are

unimpaired. 11 Neither the Sale itself, nor its purported effect, is permitted by bankruptcy law or

the governing Prepetition Loan Documents.

         11.      The Minority Lenders object to the Sale on the same grounds and by the same

arguments presented in the Omnibus Objection and at the Bid Procedures Hearing. Specifically,

and without limitation, the Minority Lenders object to the Sale Motion on the following grounds:

         •     The Sale is an impermissible sub rosa plan that will allow Black Diamond and MJX
               Asset Management LLC (together with its affiliates, “MJX”), together constituting a
               bare majority of the Prepetition Lenders, and the Debtors to “circumvent the
               [Bankruptcy] Code’s procedural safeguards” by using an asset sale to deny the
               Minority Lenders any vote on the reorganization. 12 The Debtors do not have a
               debtor-in-possession financing facility and the evidence shows they have more than
               sufficient cash to operate for the foreseeable future. 13 There is no evidence of
               emergency or other finding of “good business reason” as required by governing Second
               Circuit precedent to permit this transaction to take place pursuant to a sale rather than

10   See generally Pledge Agreement § 6.25.
11   The mechanic of how the Credit Agreement claims are dealt with under the Plan is opaque since they are not
     specifically listed in the classification section. The Minority Lenders specifically reserve all rights with respect
     to the proposed Plan and the treatment and classification (or lack thereof) of their claims.
12   Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 986 (2017).
13   See June 4 H’rg Trans. [Docket No. 95] at 42:14–17 (“Q. Okay. And would you agree with me that the debtors’
     business operations are currently stable? A. Sure. Stable, but certainly not vigorous in terms of overall cash
     flow at this facility right now.”) (cross-examination of Garrick Venteicher).




                                                           6
19-23007-rdd         Doc 176        Filed 06/26/19 Entered 06/26/19 15:53:12                        Main Document
                                                  Pg 7 of 11


              with the protections of a plan process. Indeed, the Sale is structured for the express
              purpose of denying the Minority Lenders’ the opportunity to vote on a plan of
              reorganization. 14 Numerous cases have held that this type of sale, which is expressly
              designed to avoid the plan confirmation requirements of section 1129 of the
              Bankruptcy Code and for no other reason, is impermissible. 15

         •    The credit bid in connection with the Sale is a violation of the Collateral Agent’s duties
              under the Intercreditor Agreement, including the duty to act “for the benefit solely and
              exclusively of all present and future Secured Parties.” 16 The Intercreditor Agreement
              is also clear that it is designed solely to define relative rights in respect of Collateral,
              and not to impair the obligations that the Loan Parties, i.e., the non-selling Debtors,
              have to the Prepetition Lenders. 17


14   See First Day Decl. ¶ 47 (explaining that the planned credit bid “mak[es] it unnecessary to solicit votes from
     Prepetition Lenders”); June 4, 2019 Hr’g Trans. [Docket No. 95] at 74:7–10 (“Q: . . . [T]he other side of this
     strategy was a sale that would allow the parties to avoid the [M]inority [L]enders voting on a plan, correct?
     A: Yes.”).
15   See In re Chrysler LLC, 576 F.3d 109, 117–18 (2d Cir. 2009) (“Although Lionel did not involve a contention
     that the proposed sale was a sub rosa or de facto reorganization, a bankruptcy court confronted with that allegation
     may approve or disapprove a § 363(b) transfer that is a sale of all or substantially all of a debtor’s assets, using
     the analysis set forth in Lionel in order to determine whether there was a good business reason for the sale.” (citing
     In re Iridium Operating LLC, 478 F.3d 452, 466 n. 21 (2d Cir. 2007) (“The trustee is prohibited from such use,
     sale or lease if it would amount to a sub rosa plan of reorganization. In this Circuit, the sale of an asset of the
     estate under § 363(b) is permissible if the ‘judge determining [the] § 363(b) application expressly find[s] from
     the evidence presented before [him or her] at the hearing [that there is] a good business reason to grant such an
     application.’” (citing Lionel, 722 F.2d , at 1071))), vacated as moot, 592 F.3d, 370 (2d Cir. 2010) (per curiam).
     Unlike cases like Chrysler, Metaldyne, and GSC where such sales were permitted, the Debtors have offered no
     justification for moving forward with a sale other than the avoidance of the Minority Lenders’ voting rights and
     the generalized desire—daresay held by all Debtors—to reach “finality” on the restructuring process as quickly
     as possible. Compare June 4, 2019 H’rg Trans. at 82:7–12 [Docket No. 95] (“We need to reach finality with this
     project and get it set on a new course at a right-size balance sheet . . .”) with Chrysler, 576 F.3d at 118
     (“Bankruptcy Judge Gonzalez found good business reasons for the Sale. The linchpin of his analysis was that the
     only possible alternative to the Sale was an immediate liquidation that would yield far less for the estate—and for
     the objectors”); In re Metaldyne, 409 B.R. 671, 680 (Bankr. S.D.N.Y. 2009) (“The evidence at the hearing showed
     that the value of the Debtors’ business is declining rapidly and that if a sale is not consummated at this time, there
     may be even less available for creditors.”); In re GSC, Inc., 453 B.R. 132, 167 (Bankr. S.D.N.Y. 2011) (permitting
     sale of assets rather than completion of plan process, where trustee James Garrity testified that assets being sold
     were “wasting asset” and court concluded that any substantial delay in closing proposed transaction “would have
     precipitated an immediate and drastic reduction in value”).
16   Intercreditor Agreement § 2.3 (“The Collateral Agent and its successors and assigns under this Agreement will
     act for the benefit solely and exclusively of all present and future Secured Parties as security for the payment and
     performance of all present and future Secured Obligations.”); see also Credit Agreement § 9.02 (authorizing the
     Collateral Agent to “take such action on such Lender Party’s behalf and to exercise such powers, rights and
     remedies hereunder and under the other Loan Documents as are specifically delegated or granted to such Agent
     by the terms hereof and thereof”).
17   Intercreditor Agreement § 9.16 (“Provisions Solely to Define Relative Rights. Nothing in this Agreement is
     intended to or shall impair the obligations of any Loan Party, which are absolute and unconditional, to pay the




                                                            7
19-23007-rdd        Doc 176        Filed 06/26/19 Entered 06/26/19 15:53:12                      Main Document
                                                 Pg 8 of 11


         •    The purported linchpin to, and justification for, the Collateral Agent’s monumental
              action is section 3.1(a) of the Intercreditor Agreement, pursuant to which the
              Prepetition Lenders delegated to the Collateral Agent the “exclusive” right to enforce
              rights, exercise remedies, and make determinations regarding Collateral, including the
              right to credit bid the Secured Obligations. The Minority Lenders do not disagree with
              the proposition that individual Prepetition Lenders are not permitted to credit bid.
              However, the Minority Lenders never contractually delegated authority to the
              Collateral Agent to bid at the outset the full face amount of all the debt carte blanche
              and without regard to any value of the subject collateral, the prospect of competing
              third party bids, and the manner in which the purchased collateral would be managed
              post-Sale, let alone to deprive the Minority Lenders of all of their non-lien remedial
              rights under the Bankruptcy Code, including their claims against the other Debtors that
              are not owners of the relevant collateral. Were the Collateral Agent to consummate the
              proposed credit bid in the manner proposed and to benefit the two creditors constituting
              the bare majority (Black Diamond and MJX) at the expense of others (Ares and
              Starwood), such action would be a violation both of the Collateral Agent’s duties under,
              and other provisions of, the Intercreditor Agreement.

         •    The proposed credit bid is impermissible under the plain text of section 363(k) of the
              Bankruptcy Code because the proposed purchaser does not hold an allowed claim
              against the selling Debtor, TTK Empire, against which to “offset” the purchase price
              of the subject property (i.e., the equity in Debtor Empire Gen Holdings, LLC) as part
              of a so-called “credit bid.” 18 In any event, since the Collateral Agent and the
              Prepetition Lenders have waived all claims against Debtor TTK Empire “except to the
              extent of such Pledgor’s ownership interest in its Pledged Collateral,” 19 allowing the
              Collateral Agent, at the outset, to make a credit bid in the full face amount of the
              Secured Obligations (as defined in the Intercreditor Agreement) against either the
              non-recourse selling Debtor (TTK Empire), or other, non-selling Debtors should not be
              permitted.

         •    There is no legal basis for finding as part of the proposed Sale Order that “[u]pon the
              Closing Date, all obligations under the Prepetition Credit Agreement, and any related
              obligations which are used as part of the Credit Bid, shall be deemed discharged against
              the Debtors and satisfied in full.” 20 Although, as noted, section 363(k) of the


     Secured Obligations as and when the same shall become due and payable in accordance with their terms.”).
18   See 11 U.S.C. § 363(k) (permitting a secured creditor to bid at a sale of “property that is subject to a lien that
     secures an allowed claim,” and only to “offset such claim against the purchase price of such property.” (emphasis
     added)). This legal flaw necessarily invalidates the proposed credit bid regardless of the Bankruptcy Code
     section 363(k) “cause” standard.
19   See Pledge Agreement § 6.25(d).
20   Sale Order ¶ 13.




                                                          8
19-23007-rdd         Doc 176        Filed 06/26/19 Entered 06/26/19 15:53:12                        Main Document
                                                  Pg 9 of 11


              Bankruptcy Code permits the holder of an allowed claim against a specific selling
              debtor 21 to offset such claim against the purchase price of such property, reducing the
              claim against other non-selling Debtors in the context of a sale transaction (as opposed
              to the plan process or claim disallowance process) is not permissible under either
              bankruptcy law or the Prepetition Loan Documents. 22 Indeed, the Minority Lenders
              believe that this structural flaw is the source of the debate amongst the Debtors and
              Black Diamond brought out at the Bid Procedures hearing on June 4 about a credit bid
              at the equity level verses the operating company level. 23

         •    The effect of the Credit Bid, as structured, on the obligations of the non-selling Debtors
              under the Prepetition Loan Documents is, at a minimum, a complex question governed
              by the underlying loan and security documents and applicable bankruptcy and
              non-bankruptcy law. 24 It is also an issue that will be of monumental importance in
              connection with the proposed Plan that basically ignores the existence, classification,
              or treatment of claims under the Prepetition Loan Documents, presumably because the
              Debtors and Black Diamond will take the position that all such claims, against all
              Debtors, have been satisfied in full by virtue of the Sale. The Minority Lenders
              vehemently disagree, and an order approving the Sale should not be the context for
              making that decree. Thus, even if the Court were to approve the Sale, paragraph 13 of
              the proposed Sale Order is an overreach and should not be approved as part of the
              Sale. 25

         •    The proposed credit bid may violate the pro rata sharing provisions of the Intercreditor
              Agreement. 26 Absent full disclosure of the post-reorganization governance plan, no


21   Section 363(k) refers to “a sale under subsection (b),” which necessarily relates to property of a specific estate of
     a specific debtor. See also § 506(a) (referencing “an allowed claim of a creditor secured by a lien on property in
     which the estate has an interest”).
22   See Credit Agreement § 11.05(b); Intercreditor Agreement § 9.16 (“Nothing in this Agreement is intended to or
     shall impair the obligations of any Loan Party, which are absolute and unconditional, to pay the Secured
     Obligations as and when the same shall become due and payable in accordance with their terms.”); Pledge
     Agreement § 6.22 (providing that obligations of TTK Empire are independent of those of Holdings or any other
     Person or any other security held by the Collateral Agent). Notably, unlike other provisions of the Credit
     Agreement (e.g., section 11.05(a) or (f)), the sacred consent rights of section 11.05(b) are not “subject to the terms
     of the Intercreditor Agreement.”
23   See June 4 H’rg Trans. at 68–71.
24   See generally, e.g., Credit Agreement, Intercreditor Agreement, and Pledge Agreement as cited herein. See also
     In re Nat’l Energy & Gas Transmission, Inc., 492 F.3d 297, 301 (4th Cir. 2007) (interpreting Ivanhoe v. Orr,
     295 U.S. 243 (1935) and noting that “the basic federal rule in bankruptcy is that state law governs the substance
     of claims[.]”) (citing Travelers Cas. & Sur. Co. of Am. v. Pac. Gas. & Elec. Co., 549 U.S. 443, 450–51 (2007)).
25   See Sale Order ¶ 13; see also n. 20 supra and accompanying text.
26   See Intercreditor Agreement § 4.1.




                                                            9
19-23007-rdd         Doc 176       Filed 06/26/19 Entered 06/26/19 15:53:12                       Main Document
                                                Pg 10 of 11


               party, including the Court, can evaluate whether the distribution of the Interests will be
               in accordance with this provision. The Court should not approve a sale that, by its
               terms, may sanction a breach of the underlying loan documents. 27

         •     The proposed credit bid likely is unauthorized under the Credit Agreement because it
               was not directed by the Required Secured Parties (as defined in the Intercreditor
               Agreement). Section 11.06 of the Credit Agreement states that no “Sponsor-Related
               Party, in its capacity as Lender, shall . . . be permitted to require any Agent or any other
               Lender to undertake any action (or refrain from taking any action) pursuant to or with
               respect to the Loan Documents.” Under section 1.01 of the Credit Agreement, Black
               Diamond may be a Sponsor-Related Party due to the level of control it exercises over
               the Debtors, rendering Black Diamond unable to direct the Collateral Agent.

         •     The entity created at the direction of the Required Secured Parties to purchase the
               equity in Holdings owned by TTK Empire is not a “good faith” purchaser due to the
               circumstances and purposes of the credit bid, and the finding of paragraph 17 of the
               Proposed Sale Order should not be made. In any event, any “good faith” finding should
               be limited to the purchase of the property subject to the sale, rather than the proposed
               finding of good faith “in connection with . . . these Chapter 11 Cases generally.” 28

         12.      For these reasons, the Court should not approve the Sale and any related relief

requested in the Sale Motion should be denied.




                                 [Remainder of page intentionally left blank.]




27   Any eventual distribution of the Interests may also violate the pro rata sharing provision with respect to the
     Minority Lenders’ rights to prepetition indemnification by the Loan Parties and reimbursement of expenses by
     the Borrower (each as defined in the Credit Agreement). See Credit Agreement §§ 11.02–11.03. Such
     indemnification and expense reimbursement rights survive payment in full of the obligations under the Credit
     Agreement. See Credit Agreement § 11.08 (“[T]he agreements of each Loan Party set forth in Sections . . . 11.02
     [and] 11.03 . . . shall survive the payment of the Advances, the cancellation or expiration of the Letters of Credit
     and the reimbursement of any amounts drawn thereunder, and the termination hereof.”). For avoidance of doubt,
     the Minority Lenders expressly reserve all rights related to any post-Sale distributions made by the Collateral
     Agent or the purchaser.
28   See Sale Order ¶ 17.


                                                           10
19-23007-rdd   Doc 176   Filed 06/26/19 Entered 06/26/19 15:53:12          Main Document
                                      Pg 11 of 11



                                      Conclusion

      WHEREFORE, the Minority Lenders respectfully request that the Court deny the Sale

Motion.

Dated: June 26, 2019             /s/ Brian E. Schartz
New York, New York               James H.M. Sprayregen, P.C.
                                 Brian E. Schartz, P.C.
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 - and -
                                  Anup Sathy, P.C.
                                  Stephen C. Hackney, P.C. (admitted pro hac vice)
                                  Alexandra Schwarzman (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Counsel to ASSF IV AIV B Holdings III, L.P. and AEIF Trade, LLC
                                 - and -
                                 Steven M. Abramowitz
                                 Marisa Antos-Fallon
                                 VINSON & ELKINS LLP
                                 666 Fifth Avenue, 26th Floor
                                 New York, NY 10103-0040
                                 Telephone:     (212) 237-0000
                                 Facsimile:     (212) 237-0100

                                 Counsel to SPT Infrastructure Finance Sub-1, LLC and SPT
                                 Infrastructure Finance Sub-2, Ltd
